Citation Nr: 1225903	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant served in the Army Reserve and he had a period of active duty for training (ACDUTRA) from January to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions of the Baltimore RO.

In a substantive appeal received in July 2011, the appellant indicated that he wanted a local hearing with a Decision Review Officer (DRO); however, he failed to appear for the scheduled hearing.

The Board has reviewed the contents of the appellant's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board must remand the matter for additional development and clarification. 

In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel. In particular, such clarification should be obtained where the missing evidence bears on the probative value of the examination report. The Savage decision is directly implicated in the appellant's claim for service connection for bilateral hearing loss.

The appellant submitted a November 2010 private audiogram that was presented in graph form without interpretation as to the specific puretone thresholds found at the various frequencies. See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation). Even though an associated letter states the Veteran has bilateral moderately severe sensorineural hearing loss, the specific findings are needed to determine whether the appellant's hearing loss satisfies the requirements of a disability under 38 C.F.R. § 3.385 (2011).

A June 2009 letter is associated with the claims file that indicates the appellant had mild to moderate hearing loss that is consistent with sound trauma and suggests that there may be some link between sound trauma and the appellant's military service. However, there is no information contained in the June 2009 letter indicating that the examiner was aware of the nature of the appellant's reserve military service, nor of the appellant's contentions regarding the onset and cause of his claimed hearing loss. 

The record shows that the appellant's Reserve service ended in 1964.  He asserts that he did not experience loss of hearing due to his 6 months of ACDUTRA but instead from his later participation in the 83rd Division rifle team. His service personnel records, which are not associated with the claims file, must be secured since they may provide some corroboration as to his noise exposure during his Reserve service.

The appellant is also shown to be in receipt of benefits from the Social Security Administration (SSA), but there is no indication if they are retirement benefits or disability involving hearing loss. SSA disability benefits that pertain to the claimed bilateral hearing loss are deemed relevant and copies of those records, including medical records, must be associated with the claims file. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

The RO should also obtain complete treatment records from the appellant's private physician (Dr. M. E), since only partial records are in the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the appellant to clarify whether his SSA benefits are disability benefits associated on his claimed hearing loss or retirement benefits. If the response shows the benefits are disability benefits associated with his hearing loss, contact the SSA and obtain copies of the decision and all medical records associated with that decision.

ALSO REQUEST THAT THE APPELLANT PROVIDE A STATEMENT IN WHICH HE PROVIDES:

a. THE DATES HE WAS ASSIGNED TO THE 83RD DIVISION RIFLE TEAM TO INCLUDE BUT NOT LIMITED TO PERIODS OF ACTIVE DUTY AND ACTIVE DUTY FOR TRAINING;

b. THE LOCATION OF HIS ASSIGNMENT TO THE 83RD DIVISION RIFLE TEAM;

c. THE FACTS AND CIRCUMSTANCES OF ANY TRAINING PERIODS WITH THE 83RD DIVISION RIFLE TEAM, TO INCLUDE WHETHER HE WAS PROVIDED HEARING PROTECTION AND HEARING MONITORING DURING TRAINING AND COMPETITION SESSIONS.  

2. Ask the appellant to complete a medical release for treatment records from Dr. M.E and ask the appellant if he has received any other non-VA or VA treatment for claimed hearing loss since 2010. Based on his response, take appropriate action to obtain copies of these records for association with the claims file.

If VA is unsuccessful in obtaining any medical records identified by the appellant, he must be informed of this and provided an opportunity to submit copies of pertinent records on his own.

3. Contact the NPRC to obtain copies of the appellant's service personnel records to include any records that corroborate his participation in the 83rd Division rifle team - INCLUDING BUT NOT LIMITED TO ANY EVIDENCE REGARDING HEARING PROTECTION WHILE THE APPELLANT WAS SO ASSIGNED. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4. The RO/AMC must contact the audiologist who conducted the November 2010 private audiogram for purposes of interpretation of the graphical audiogram. The audiologist must be asked: 

* to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); and

* to clarify whether speech discrimination testing was conducted using the Maryland CNC test. 

5. Return the claims folder, AND ANY SERVICE PERSONNEL RECORDS OBTAINED AS A RESULT OF THIS REMAND, to the examiner who authored the July 2008 VA audiology examination. If the examiner is not available, schedule the appellant for an audiology examination for the purpose of determining whether he has a hearing loss disability in either ear that is related to his Reserve service. 

The following considerations will govern the opinion:

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* All appropriate VA audiological testing and examinations must be conducted.

* The examiner must be advised that reports of private audiological examination in May 2009 are also of record.

* The examiner must be advised that the appellant's military occupational specialty was motor and general repairman and that according to the appellant his hearing loss originates from noise trauma associated with his participation in the 83rd Division Rifle Team. IF THE APPELLANT'S PARTICIPATION IN THE LATTER IS SUBSTANTIATED OR NON-SUBSTANTIATED, THE EXAMINER MUST BE SO ADVISED.

* The examiner must obtain a complete history from the appellant and if there is a medical basis to support or doubt the history provided, the examiner must state this, with a fully reasoned explanation.

* The examiner must provide an opinion as to whether there is any evidence that the appellant has a hearing loss disability for VA purposes that is related to his Reserve service.

* The examiner must explain the reasoning underlying any opinion expressed. The examiner is advised that merely restating the facts is insufficient and that the rationale used in reaching his or her conclusion must be fully explained.

4. The RO/AMC must then readjudicate the appellant's bilateral hearing loss claim, INCLUDING BUT NOT LIMITED TO CONSIDERATION OF THE PROVISIONS OF LAW REGARDING THE ESTABLISHMENT OF SERVICE CONNECTION FOR INDIVIDUALS ALLEGING DISORDERS INCURRED AS A RESULT OF ACTIVE DUTY FOR TRAINING. 

If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that to the best of his ability, he has the affirmative obligation to provide all information requested in this remand. The law provides that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

      CONTINUED ON NEXT PAGE
      
      
      
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



